1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7
                                     DISTRICT OF NEVADA
8

9    GLENFORD BUDD,                                Case No. 2:16-cv-00613-RFB-PAL
10               Petitioner,
                                                             ORDER
11          v.
12
     RENEE BAKER, et al.,
13
                  Respondents.
14

15         This habeas matter under 28 U.S.C. § 2254 comes before the Court on petitioner’s

16   counsel’s motion to withdraw (ECF No. 36).

17         For good cause shown, the motion to withdraw will be granted. Respondents’ time

18   to respond to the current pleadings will be continued without date pending entry of a

19   scheduling order after replacement counsel is appointed. The scheduling order will give

20   replacement counsel an opportunity to review the matter prior to seeking any relief vis-à-

21   vis the pleadings and/or otherwise.

22         IT IS THEREFORE ORDERED that petitioner’s counsel’s motion to withdraw (ECF

23   No. 36) is GRANTED, and Ms. Wilson is terminated as counsel of record for petitioner.

24         IT IS FURTHER ORDERED that respondents’ time to respond to the first amended

25   petition (ECF No. 23) is continued without date pending further order of the Court.

26         The Clerk of Court will forward a copy of this order to the CJA Coordinator to secure

27   a replacement panel attorney to represent petitioner. When replacement counsel is

28   secured, the Coordinator will forward counsel’s name and contact information to staff
1    attorneys Messrs. Baker and King to draft a formal appointment order with scheduling

2    provisions tailored to the case.

3           The Clerk further will send a hard copy of the current order to Mr. Budd in proper

4    person at his institutional address and reflect that additional transmittal either in the notice

5    of electronic filing and/or the docket entry for this order.

6           DATED: February 12, 2019.

7

8                                                       ________________________________
9                                                       RICHARD F. BOULWARE, II
                                                        United States District Judge
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
